SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-14120 BLONDER TONGUE LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey 08857 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer, large accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares of common stock, par value $.001, outstanding as of November 12, 2009: 6,190,554 The Exhibit Index appears on page 19. 1 PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (unaudited) Sept 30, December 31, Assets (Note 5) Current assets: Cash Accounts receivable, net of allowance for doubtful accounts of $187 and $304, respectively Inventories (Note 4) Prepaid and other current assets Deferred income taxes Total current assets Inventories, net non-current (Note 4) Property, plant and equipment, net of accumulated depreciation and amortization License agreements, net Other assets, net Deferred income taxes Liabilities and Stockholders Equity Current liabilities: Current portion of long-term debt (Note 5) Accounts payable Accrued compensation Accrued benefit liability Income taxes payable 49 49 Other accrued expenses Total current liabilities Long-term debt (Note 5) Commitments and contingencies - - Stockholders equity: Preferred stock, $.001 par value; authorized 5,000 shares; No shares outstanding - - Common stock, $.001 par value; authorized 25,000 shares, 8,465 shares Issued 8 8 Paid-in capital Retained earnings Accumulated other comprehensive loss Treasury stock, at cost, 2,273 shares Total stockholders equity ) See accompanying notes to consolidated financial statements 2 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Net sales Cost of goods sold Gross profit Operating expenses: Selling General and administrative Research and development Earnings (loss) from operations 44 Other Expense: Interest expense (net) Earnings (loss) from continuing operations before income taxes 2 50 Provision (benefit) for income taxes - Earnings (loss) from continuing operations 2 50 Discontinued operations: (Note 6) Earnings (loss) from discontinued operations (net of tax) 8 15 Gain (loss) on disposal of Assets ofSubsidiary - - 62 Total discontinued operations 8 77 Net earnings (loss) Basic and diluted earnings (loss) per share from continuing operations $- $ - Basic and diluted loss per share from discontinued operations - Basic and diluted gain (loss) per share on disposal of assets of subsidiary - Basic and diluted net earnings (loss) per share $- Basic and diluted weighted average shares outstanding See accompanying notes to consolidated financial statements 3 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, 2009 2008 Cash Flows From Operating Activities: Net earnings (loss) Adjustments to reconcile net earnings (loss) to cash provided by (used in) operating activities: Stock compensation expense Write-down of Hybrids property and equipment - Gain on disposal of assets of subsidiary - Depreciation Amortization 26 Allowance for doubtful accounts 20 25 Provision for inventory reserves Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid and other current assets Other assets 24 Accounts payable, accrued compensation and other accrued expenses Net cash provided by (used in) operating activities 24 Cash Flows From Investing Activities: Capital expenditures Proceeds from sale of subsidiary 62 37 Acquisition of licenses Net cash used in investing activities Cash Flows From Financing Activities: Borrowings of debt 17 Repayments of debt Net cash provided by (used in) financing activities Net increase (decrease) in cash Cash, beginning of period Cash, end of period Supplemental Cash Flow Information: Cash paid for interest Cash paid for income taxes - - See accompanying notes to consolidated financial statements. 4 BLONDER TONGUE LABORATORIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands) (unaudited) Note 1 - Company and Basis of Presentation Blonder Tongue Laboratories, Inc. (the Company) is a technology-development and manufacturing company that delivers encoding, digital transport, and broadband product solutions to the cable markets the Company serves, including the multi-dwelling unit market, the lodging/hospitality market and the institutional market including, hospitals, prisons and schools, primarily throughout the United States. The consolidated financial statements include the accounts of Blonder Tongue Laboratories, Inc. and subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. The results for the third quarter of 2009 are not necessarily indicative of the results to be expected for the full fiscal year and have not been audited. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting primarily of normal recurring accruals, necessary for a fair statement of the results of operations for the period presented and the consolidated balance sheet at September 30, 2009. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the SEC rules and regulations. These financial statements should be read in conjunction with the financial statements and notes thereto that were included in the Companys latest annual report on Form 10-K for the year ended December 31, 2008. Note 2- Earnings (loss) Per Share Earnings (loss) per share are calculated in accordance with accounting standards which provides for the calculation of basic and diluted earnings (loss) per share. Basic earnings (loss) per share includes no dilution and is computed by dividing net earnings by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share reflect, in periods in which they have a dilutive effect, the effect of common shares issuable upon exercise of stock options. The diluted share base excludes incremental shares of 1,500 and 1,580 related to stock options for the three and nine month periods ended September 30, 2009 and 2008, respectively. These shares were excluded due to their antidilutive effect. Note 3  New Accounting Pronouncements In June2009, the Financial Accounting Standards Board (FASB) issued Statement No.168, The FASB Accounting Standards Codification
